United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-2019
                                 ___________

Seth Snyder Bondurant,                *
                                      *
      Appellant,                      * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota.
                                      *
                                      * [UNPUBLISHED]
                                      *
Michael J. Astrue, Commissioner of    *
Social Security,                      *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: February 18, 2011
                               Filed: July 27, 2011
                                  ___________

Before LOKEN, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Seth Snyder Bondurant appeals the district court’s1 decision upholding the
Social Security Commissioner’s denial of his application for disability insurance
benefits and supplemental security income. We affirm.




      1
         The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                          I.

       Bondurant applied for disability insurance benefits under Title II of the Social
Security Act, 42 U.S.C. § 423, and for supplemental security income under Title XVI
of that Act, 42 U.S.C. § 1382, alleging that he had been disabled since November 30,
2003. His application was denied initially, on reconsideration, and after a hearing
before an administrative law judge (ALJ).

       The ALJ applied the five-step sequential evaluation for determining whether
a claimant is disabled, 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step two of the
sequential evaluation, the ALJ found that Bondurant experienced severe physical
impairments in the form of “complex regional pain syndrome of the right shoulder
since 1995, chronic pain syndrome, opioid dependency and reflex sympathetic
dystrophy of the right shoulder with migration of some sympotoms to the left upper
extremity.” At step three, however, the ALJ decided that Bondurant’s severe
impairments did not meet or equal any of the listed impairments. At steps four and
five, after discounting the opinion of Dr. Joseph J. Saccoman, Bondurant’s treating
physician, and the testimony of Bondurant, the ALJ found that Bondurant had the
residual functional capacity (RFC) to perform light work and concluded that
Bondurant was capable of performing his past work as a telemarketer and other jobs
in the economy. The Appeals Council denied review of the ALJ’s decision, and the
district court affirmed the denial of benefits.

     On appeal, Bondurant argues the ALJ’s determination of Bondurant’s RFC is
unsupported by substantial evidence because the ALJ erroneously discounted
Bondurant’s testimony and gave insufficient weight to Dr. Saccoman’s opinion.




                                         -2-
                                          II.

      We review a district court’s decision upholding the denial of social security
benefits de novo. Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). We will
affirm the ALJ’s decision if it is supported by substantial evidence in the record as a
whole. Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004). Substantial evidence
means less than a preponderance but enough that a reasonable person would find it
adequate to support the decision. Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir.
2005). We consider both evidence that detracts from the decision and evidence that
supports it. Karlix v. Barnhart, 457 F.3d 742, 746 (8th Cir. 2006). We will not
reverse simply because some evidence supports a conclusion other than that reached
by the ALJ. Pelkey, 433 F.3d at 578. Likewise, “we defer to the ALJ’s
determinations regarding the credibility of testimony, so long as they are supported
by good reasons and substantial evidence.” Id. (quoting Guilliams, 393 F.3d at 801).

                                         III.

       The ALJ did not err when it discounted Bondurant’s testimony. Under Polaski
v. Heckler, before discrediting subjective complaints of pain, the ALJ must consider
all of the evidence, including the claimant’s work record and daily activity; the
intensity, duration, and frequency of the claimant’s pain and the conditions causing
and aggravating the pain; the effectiveness of medication; and any functional
limitations. 739 F.2d 1320, 1321-22 (8th Cir. 1984) (per curiam order); see also
Partee v. Astrue, 638 F.3d 860, 865 (8th Cir. 2011). Here, the ALJ gave specific
reasons for his findings and his credibility determination was supported by substantial
evidence. See Gregg v. Barnhart, 354 F.3d 710, 713-14 (8th Cir. 2003) (stating the
standard for deferring to an ALJ’s credibility determination). The ALJ considered
that: (1) Bondurant reported similar symptoms and pain levels for years in which he
was employed and the onset date of Bondurant’s disability corresponded with the date
he was fired; (2) statements from Bondurant’s mother and from Bondurant in the

                                         -3-
medical record indicated that Bondurant was able to go out shopping, take his dogs
on walks, and spend the day sitting while he played computer games, read, and
watched television; (3) the state medical consultant, Dr. Hiram Cuevas, did not limit
Bondurant’s ability to work; (4) Dr. Cuevas and other doctors observed that
Bondurant had strong gripping strength in his dominant hand and little difficulty
sitting and walking; and (5) statements from Bondurant’s mother and notes in the
medical record suggested medication relieved Bondurant’s pain. We conclude that
substantial inconsistent evidence in the record supported the ALJ’s credibility
determination. See Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010) (stating
that acts and other evidence inconsistent with the claimant’s claim of disability reflect
negatively on the claimant’s credibility).

       The ALJ also did not err when it discounted Dr. Saccoman’s opinion because
the ALJ’s credibility determination was once again supported by valid reasons and
substantial evidence. See Gregg, 354 F.3d at 713-14. The ALJ was entitled to give
less weight to Dr. Saccoman’s opinion because the relevant portions of it were based
primarily on Bondurant’s complaints of pain rather than objective medical evidence.
Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007). Moreover, the ALJ referred to
other record evidence that conflicted with Dr. Saccoman’s opinion, including
objective medical evidence, opinions from other doctors, and Dr. Saccoman’s own
notes. See Heino v. Astrue, 578 F.3d 873, 879-80 (8th Cir. 2009) (stating that the ALJ
may reject the treating physician’s opinion if it is inconsistent with the record as a
whole or other medical evaluations are “supported by better or more thorough medical
evidence”); Davidson v. Astrue, 501 F.3d 987, 990-91 (8th Cir. 2007) (stating that an
ALJ appropriately discounts a treating physician’s opinion when it is inconsistent with
the physician’s clinical treatment notes).

                                          IV.

      Finding that the ALJ’s decision is supported by substantial evidence, we affirm.
                       ______________________________

                                          -4-